Title: To Thomas Jefferson from Charles Pinckney, 28 May 1808
From: Pinckney, Charles
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     May 28. 1808 In Charleston
                     
                  
                  I have the honour to recieve your favour of the 6 May & shall govern myself by the instructions therein contained.—I have also the honour to inclose to you the proceedings of the federal Circuit Court on the same & shall wait your further instructions—the Consumption of this City & neighbourhood is about 3000 Barrells a month which comes from Philadelphia Richmond & Baltimore & I shall give certificates for this to substantial houses which have always imported it—if this decision of the federal Circuit Court requires new instructions or any other communication respecting our public affairs You may concieve necessary I shall attend to with the greatest pleasure; being extremely sorry there among us those who for the sake of gain are thus endeavouring to defeat the great purpose, intended by the Embargo,—I wish it had been a regulation that the names of all those convicted of doing so, should have been published throughout the Union as Enemies of their country—it would have had a powerful Effect—
                  I am with the greatest esteem & regard dear Sir always Yours Truly
                  
                     Charles Pinckney
                     
                  
               